DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9, in the reply filed on 13 April 2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2015/0259811 to Takeuchi (Takeuchi) in view of Foreign Patent Document No. JP 2006-193768 to Furuta et al. (Furuta) and further in view of US Patent Application Publication No. 2016/0311028 to Harutyunyan et al. (Harutyunyan).
As to claims 1, 5, 6 and 7, Takeuchi teaches a composition for forming an active layer for a cathode comprising a metal precursor mixture and an organic solvent including isopropyl alcohol (Paragraphs 0055-0067).  Takeuchi teaches that the metal precursor can comprise any of platinum, iridium, ruthenium, palladium, titanium, tantalum or cerium (Paragraphs 0057-0066); however, Takeuchi fails to specifically teach that the metal precursor should specifically comprise a mixture of all of ruthenium, platinum and cerium.
However, Furuta also discusses active layers for cathode electrodes and teaches that the metal catalyst should specifically comprise all of ruthenium, platinum and cerium in order to improve the cathode in terms of activity, stability and cost reduction (Paragraphs 0008 and 0012).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the composition of Takeuchi to include a mixture of all of ruthenium precursor, platinum precursor and cerium precursor in order to allow the composition to form an improved cathode in terms of activity, stability and cost reduction in view of Furuta.
However, Takeuchi fails to further teach that the organic solvent comprises an amine-based compound.  However, Harutyunyan also discusses the formation of catalysts such as ruthenium and teaches that am alcohol comprising solvent mixture comprising the ruthenium catalyst should further comprise an amine-based compound, such as oleylamine, octylamine and trioctylamine, in order to allow for contaminant removal from the catalyst (Paragraph 0044 and 0045).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the composition of the combination with the addition of an amine-based compound, such as oleylamine, octylamine and trioctylamine, in order to allow for contaminant removal from the catalyst as taught by Harutyunyan.  
As to claim 2, the combination of Takeuchi, Furuta and Harutyunyan teaches the apparatus of claim 1.  The combination fails to specifically teach that the amine compound would be present in an amount of 0.5 to 10 parts by volume based on 100 parts by volume of the organic solvent.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the amount of amine compound in the composition in order to optimize the contaminant removal ability based on need (MPEP 2144.05 II).
As to claim 3, the combination of Takeuchi, Furuta and Harutyunyan teaches the apparatus of claim 1.  Furuta further teaches that the metal components should be provided at, for example, 60 mol% ruthenium to 20 mol% platinum, thus 0.33 moles of platinum to 1 mole of ruthenium (Table 1, Example 5).
As to claim 4, the combination of Takeuchi, Furuta and Harutyunyan teaches the apparatus of claim 1.  Furuta further teaches that the metal components should be provided at, for example, 60 mol% ruthenium to 20 mol% lanthanide, thus 0.33 moles of lanthanide to 1 mole of ruthenium (Table 1, Example 5).
As to claim 8, the combination of Takeuchi, Furuta and Harutyunyan teaches the apparatus of claim 1.  Takeuchi teaches that the alcohol-based compound comprises isopropyl alcohol, a primary alkyl alcohol having an alkyl group of three carbon atoms (Paragraph 0067). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takeuchi, Furuta and Harutyunyan as applied to claim 1 above, and further in view of US Patent Application Publication No. 2015/0021197 to Zhao et al. (Zhao).
As to claim 9, the combination of Takeuchi, Furuta and Harutyunyan teaches the apparatus of claim 1.  Takeuchi teaches that the alcohol-based compound comprises isopropyl alcohol, a primary alkyl alcohol having an alkyl group of three carbon atoms (Paragraph 0067).  However, Takeuchi fails to further teach that the alcohol-based compound further comprises an alkoxyalkyl alcohol having an alkyl group of 1 to 4 carbon atoms to which an alkoxy group of 1 to 4 carbon atoms is coupled as a substituent.  However, Zhao also discusses solvents for forming composition for catalyst formation and teaches that in addition to isopropyl alcohol alone a mixture of two or more solvents including methoxyethanol can be utilized (Paragraph 0171).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a combination of isopropyl alcohol and methoxyethanol for the alcohol-based solvent of Takeuchi as a known equivalent with the reasonable expectation of effectively providing the solvent as taught by Zhao (MPEP 2144.06 II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794